IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 18, 2009
                                No. 07-20687
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RICARDO BONILLA-MATEO, also known as Jose Martinez, also known as
Ricardo Reyes, also known as Jose Mexilla, also known as Milton Sunega, also
known as Jarson Diaz Lopez, also known as Ricardo Mateo Bonilla, also known
as Jose Mandando, also known as Jose Alvarado Reyes, also known as Jose
Ricardo Reyes, also known as Milton Reyes Zuniga, also known as Ricardo
Mateo, also known as Ricardo Bonilla

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CR-35-1


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Ricardo Bonilla-Mateo asks us to direct the district court to correct his
judgment of conviction under Federal Rule of Criminal Procedure 36 to reflect
that he was convicted under 8 U.S.C. § 1326 of knowing and unlawful presence


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-20687

in the United States after deportation following conviction for an aggravated
felony. Section 1326 is entitled “[r]eentry of removed aliens.” The judgment
describes the offense as “[i]llegal reentry into the United States after deportation
following conviction for aggravated felony.”
      Rule 36 authorizes the correction of clerical errors, which exist when “the
court intended one thing but by merely clerical mistake or oversight did
another.” United States v. Steen, 55 F.3d 1022, 1026 n.3 (5th Cir. 1995) (internal
quotation marks and citations omitted). Because the description of the offense
closely tracks the title of § 1326, there is no indication of mistake or oversight.
Rather, it appears that the district court intentionally used the phrase “[i]llegal
reentry” to refer to § 1326 generally. See United States v. Buendia-Rangel, 553
F.3d 378, 379 (5th Cir. 2008). Therefore, there is no clerical error, and the
judgment of the district court is AFFIRMED.




                                         2